[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

 

Exhibit 10.6

AMENDMENT NO. 2

TO

RESEARCH AND COMMERCIALIZATION AGREEMENT

This Amendment No. 2 to research and commercialization Agreement ("Amendment")
is made and entered into effective as of January 28, 2002 (the "Amendment Date")
by and between Medarex, Inc., 707 State Road, Suite 206, Princeton, NJ 08540,
GenPharm International Inc., a wholly-owned subsidiary of Medarex, Inc.
(together, "Medarex"), and FibroGen, Inc., a Delaware corporation, 225 Gateway
Boulevard, South San Francisco, California 94080 and FibroPharma, Inc., a
wholly-owned subsidiary of FibroGen, Inc. (collectively, "FibroGen").
Capitalized terms used in this Amendment that are not otherwise defined herein
shall have the same meanings as such terms are defined in the Agreement (as
defined below).

WHEREAS, Medarex and FibroGen entered into a Research and Commercialization
Agreement dated as of July 9, 1998 (the "Agreement"), as amended as of June 30,
2001, under which FibroGen acquired a research license and an option to acquire
commercial licenses under the Medarex Technology.

WHEREAS, the parties desire to amend the Agreement to extend the term of the
Research Period under the Agreement and to clarify the scope of the licenses
granted under the
Agreement.                                                                                                        
'

Now, THEREFORE, the parties agree as follows:

1.

Amendment of the Agreement.

The parties hereby agree to amend the terms of the Agreement as of the Amendment
Date as provided below.

 

1.1

Amendment of Section 2.6.2.  Section 2.6.2 of the Agreement is hereby amended to
read in its entirety as follows:

"2.6.2 With notice to Medarex at least thirty (30) days prior to the first
anniversary of the Effective Date, FibroGen may extend the term of the Research
Period until the second anniversary of the Effective Date and, with notice to
Medarex at least thirty (30) days prior to the second anniversary of the
Effective Date, FibroGen may extend the term of the Research Period until the
third anniversary of the Effective Date and, with notice to Medarex at least
thirty (30) days prior to the third anniversary of the Effective Date, FibroGen
may extend the term of the Research Period until February 28, 2002 and, with
notice to Medarex at least thirty (30) days prior to February 28, 2002, FibroGen
may extend the term of the Research Period until March 31, 2002, and in each
case, FibroGen shall continue to make quarterly research support payments (or,
if research services are provided by Medarex for less than a full calendar
quarter, a research support payment equivalent to a pro rata portion of such
quarterly research support payment as applicable) as provided in Section
2.2.  If

 

--------------------------------------------------------------------------------

 

FibroGen (i) extends the Research Period for at least six (6) months (so that
the Research Period is at least eighteen (18) months and Medarex has received at
least five hundred seventy thousand dollars ($570,000) of research support
payments pursuant to Section 2.2), and (ii) exercises its option and acquires a
commercial license pursuant to Section 3.1.2, then FibroGen shall be considered
to have exclusivity of all the Antigens listed on Exhibit A in accordance with
Section 2.6.5."

2.

Scope of Agreement.

 

2.1

Mice. For purposes of clarity, the parties acknowledge and agree that [ * ] and
[ * ] (as such terms are defined below) are not included in the definition of
Mice under the Agreement.

For purposes of this Amendment and the Agreement, "[ * ]" shall mean any mice
comprising both (i) [ * ] developed by Medarex or otherwise developed through
use of Medarex's proprietary HuMAb Mouse; and (ii) [ * ], including, without
limitation, any mouse comprising the nucleic acids described in clause (i) and
clause (ii) of this Section that is derived by (X) [ * ] HuMAb Mouse [ * ], (Y)
introducing nucleic acids obtained, isolated, or derived from a HuMAb Mouse
[ * ], or (Z) introducing nucleic acids obtained, isolated, or derived from a
[ * ] into one or more cells obtained from a HuMAb Mouse.

For purposes of this Amendment and the Agreement, "[ * ]" shall mean any
immunizable [ * ] mouse developed by [ * ] that contains [ * ] thereof that
include [ * ] that provide for [ * ], and which [ * ] comprises an [ * ].

3.

Miscellaneous.

 

3.1

No Other Changes. Except as expressly provided in this Amendment, all terms of
the Agreement shall remain in full force and effect.

 

3.2

Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

 

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective authorized officers.

 

Medarex, Inc.

 

FibroGen, Inc.

 

 

 

 

 

 

 

By:

 

/s/Jim Cornett

 

By:

 

/s/ Jack Anthony

Name:

 

Jim Cornett

 

Name:

 

Jack Anthony

Title:

 

VP Business Development

 

Title:

 

VP Business Development

Date:

 

16 July 2001

 

Date:

 

6/28/01

 

 

 

GenPharm International, Inc.

 

FibroPharma, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Jim Cornett

 

By:

 

/s/ Jack Anthony

Name:

 

Jim Cornett

 

Name:

 

Jack Anthony

Title:

 

VP Business Development

 

Title:

 

VP Business Development

Date:

 

16 July 2001

 

Date:

 

6/29/01

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.